Exhibit 99.1 FOR IMMEDIATE RELEASE May 12, 2015 Nasdaq Capital Markets - GTIM GOOD TIMES RESTAURANTS REPORTS Q2 RESULTS Total Sales +44% with Restaurant Level Operating Profit +81% Good Times Same Store Sales Increase 8.3% in Q2 Conference Call Wednesday, May 13, 2015, at 9:00 a.m. MST/11:00 EST (LAKEWOOD, CO) Good Times Restaurants Inc. (GTIM), operator of Good Times Burgers & Frozen Custard, a regional quick service restaurant chain focused on fresh, high quality, all natural products and Bad Daddy’s Burger Bar, a full service, upscale concept today announced its preliminary unaudited financial results for the second fiscal quarter ended March 31, 2015. Key highlights of the Company’s financial results include: · Same store sales for company-owned Good Times restaurants increased 8.3% for the quarter on top of last year’s increase of 17.8%, the twentieth consecutive quarter of increasing same store sales · Restaurant Level Operating Profit for Good Times restaurants increased $224,000 or 27.5% over last year during the quarter (see schedule below) · Restaurant Level Operating Profit for the three Colorado Bad Daddy’s restaurants was $288,000 or 14.3% of sales during the quarter (see schedule below)The Company’s second restaurant continues to generate the highest average weekly sales in the Bad Daddy’s system and had a Restaurant Level Operating Profit margin of 24.5% for the quarter · The Restaurant Level Operating Profit margin for Good Times restaurants increased by 160 basis points to 15.7% from 14.1% last year (see schedule below) · Preopening costs related to the development of new Bad Daddy’s Burger Bar restaurants in Colorado and a new Good Times restaurant were $185,000 during the quarter · Net Loss for the quarter decreased to $361,000 from $425,000 last year, with an increase in general and administrative expenses of $224,000 from last year related to Bad Daddy’s development,stock compensation expense and an increase in investor relations expenses and an expense of $197,000 in acquisition costs related to the acquisition of Bad Daddy’s International that was announced subsequent to the quarter’s end · The Company ended the quarter with $11.4 million in cash plus assets held for sale of $1.1 million.Subsequent to the quarter’s end, the Company announced the closing of a sale-leaseback for those assets that generated net proceeds of $1.52 million · The Company opened a new Good Times restaurant on May 7, 2015 in Aurora, Colorado, a suburb of Denver Boyd Hoback, President & CEO said “We continue to see good profit flow through at Good Times on our incremental sales growth.Bad Daddy’s sales and operating margins are doing very well, especially considering some excess labor costs we’re carrying at the store level to both adequately staff our most recent restaurant opening and to support the training to manage the four new restaurants we plan on opening by the end of the calendar year.Of particular note is that the $288,000 restaurant level profit in the quarter for our three Bad Daddy’s included significantly higher opening labor for the new store that opened on January 7, 2015.Sales at our newest Good Times and Bad Daddy’s are exceeding the system averages, and we are excited to accelerate our new restaurant growth of both concepts.The new Good Times we opened in Aurora incorporates our new prototype design that supports our high quality, all natural brand statement and could help position us to grow beyond our core Colorado markets.“ Hoback added “We had cable television advertising running in the months of March and April featuring our Hatch Valley New Mexico Green Chile Breakfast Burritos for the first time and saw our breakfast sales climb each week with an increase of over 20% from the prior year during that time.We announced the rollout of all natural, nitrate free bacon by May 1st that completes our 100% all natural protein platform, with television advertising support beginning the week of May 11th.” On May 7, 2015, the Company reported that it had successfully completed a public offering of 2,783,810 shares of common stock, which included the full exercise of the underwriters’ over-allotment option, at $8.15 per share for net proceeds, after deducting underwriting discounts and commissions and offering expenses, of approximately $20.7 million.Simultaneously and using the proceeds of the common stock offering, Good Times closed the purchase of all of the ownership interests in Bad Daddy’s International, LLC, which owns the Bad Daddy’s Burger Bar concept and ownership interests in seven Bad Daddy’s Burger Bar restaurants, for a total purchase price of $21 million consisting of $18.5 million of cash and a promissory note in the amount of $2.5 million. Regarding Bad Daddy’s development, Hoback said “We plan to open four additional Bad Daddy’s restaurants by the end of the calendar year while we integrate the acquisition of Bad Daddy’s International and its seven North Carolina restaurants.That gives us a platform for accelerated growth in 2016 and 100% ownership and control of the brand. We expect our annualized consolidated revenue run rate will be approximately $65 million to $70 million by the end of calendar 2015, and we plan to begin to provide more guidance for 2016 development next quarter as we fill our pipeline of new sites.” Conference Call: Management will host a conference call to discuss its second quarter of fiscal 2015 financial results on Wednesday, May 13, 2015 at 9:00 a.m. Mountain/11:00 a.m. Eastern Time.Hosting the call will be Boyd Hoback, President and Chief Executive Officer, Jim Zielke, Chief Financial Officer, Scott LeFever, Chief Operating Officer and Susan Knutson, Controller. The conference call can be accessed live over the phone by dialing (866) 209-0088.The conference call will also be webcast live from the Company's corporate website www.goodtimesburgers.comunder the Investor Homepage “Events & Presentations” section. An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. About Good Times Restaurants Inc.: Good Times Restaurants Inc. (“GTIM”) operates Good Times Burgers & Frozen Custard, a regional chain of quick service restaurants located primarily in Colorado, through its wholly owned subsidiary, Good Times Drive Thru Inc.Good Times provides a menu of high quality all natural hamburgers, 100% all natural chicken tenderloins, fresh frozen custard, fresh cut fries, fresh lemonades and other unique offerings.Good Times currently operates and franchises 38 restaurants. GTIM also operates and licenses Bad Daddy’s Burger Bar restaurants, a full service, upscale, “small box” restaurant concept featuring a chef driven menu of gourmet signature burgers, chopped salads, appetizers and sandwiches with a full bar and a focus on a selection of craft microbrew beers in a high energy atmosphere that appeals to a broad consumer base.There are currently 13 company, franchised and licensed Bad Daddy’s Burger Bar restaurants open. Good Times Forward Looking Statements: This press release contains forward looking statements within the meaning of federal securities laws.The words “intend,” “may,” “believe,” “will,” “should,” “anticipate,” “expect,” “seek” and similar expressions are intended to identify forward looking statements.These statements involve known and unknown risks, which may cause the Company’s actual results to differ materially from results expressed or implied by the forward looking statements.These risks include such factors as the uncertain nature of current restaurant development plans and the ability to implement those plans, delays in developing and opening new restaurants because of weather, local permitting or other reasons, increased competition, cost increases or shortages in raw food products, and other matters discussed under the “Risk Factors” section of Good Times’ Annual Report on Form 10-K/A for the fiscal year ended September 30, 2014 filed with the SEC.Although Good Times may from time to time voluntarily update its forward looking statements, it disclaims any commitment to do so except as required by securities laws. INVESTOR RELATIONS CONTACTS: Good Times Restaurants Inc. Boyd E. Hoback, President and CEO, (303) 384-1411 Christi Pennington (303) 384-1440 Jim Zielke, Chief Financial Officer (303) 384-1432 Mike Porter, Porter, LeVay & Rose (212) 564-4700 Good Times Restaurants Inc. Unaudited Supplemental Information (In thousands, except per share amounts) Three Months Ended March 31, Six Months Ended March 31, Statement of Operations Net Revenues: Restaurant sales $ Franchise revenues 88 84 Total net revenues Restaurant Operating Costs: Food and packaging costs Payroll and other employee benefit costs Restaurant occupancy costs Other restaurant operating costs New store preopening costs Depreciation and amortization Total restaurant operating costs General and administrative costs Advertising costs Acquisition costs 0 0 Franchise costs 27 20 53 42 Gain on disposal of restaurants and equipment (6
